Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Newly submitted claim 34-36 directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: 

REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:

(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 20-21,25-33, drawn to quantum circuit.
Group II, claim(s) 34-36, drawn to a computing device.

A quantum processing device, comprising a quantum circuit assembly that includes: a substrate, comprising: an upper portion, comprising an intrinsic semiconductor material, a lower portion, comprising a doped semiconductor material, a layer of an electrically conductive material between the upper portion and the lower portion, and a plurality of electrically conductive vias extending through the upper portion to the layer of the electrically conductive material, and a plurality of qubits over the upper portion lack unity of invention because even though the inventions of these groups require the technical feature of the quantum circuit, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Megrant.  See 103 rejection provided herein.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 34-36 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 20-21, and 25-33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Megrant (20190027672)

a.	As to claim 20 and 30, Megrant, teaches a substrate; and a plurality of qubits over or in the substrate (paragraph 39), wherein the substrate comprises a base substrate of a semiconductor material (item 108), and a layer of an intrinsic semiconductor material over the base substrate (item 104 or 204 paragraph 31 undoped silicon has a resistivity inherently of 3e5 ohm cm ). Megrant teaches wherein the substrate includes a plurality of electrically conductive vias extending between a first face and an opposing second face of the layer of the intrinsic semiconductor material figure 1g 402 and paragraph 41 which indicates TSVs in the plural sense). Megrant teaches qubits see claim 22.

As to the dopant of 108, 108 as described as (a handle wafer/bulk paragraph 31)
Further most pre manufactured substrates come pre-doped and the layer can always be removed if unwanted after the structure is done handling).
Thus it would have been obvious to one of ordinary skill in the art at the time of filing to provide 108 as a pre-doped bulk doped silicon at 1E14 to 1E15 doped.
One would have been so motivated to provide a cost benefit in manufacturing since buying a pre-doped bulk silicon be cheaper than manufacturing a bulk substrate. 
As to the location of qubits Megrant teaches element 302 as a superconductor and the structure is to support qubits.
Thus it would have been obvious to one of ordinary skill in the art at the time of filing to form the superconducting qubit in 302 to enable ease of integration and to use the Superconducting material already available providing a cost benefit.

b.	As to claim 21 and 32, Megrant does not explicitly teach wherein a width of each of the plurality of electrically conductive vias is less than 100 micrometers. Megrant teaches TSV of 100 microns
However Megrant want to have a high aspect ratio TSV (paragraph 41 and the thickness is only 50 microns).
Thus it would have been obvious to one of ordinary skill in the art at the time of filing to provide the width at of 50 microns to form a high aspect ratio TSV and stack the TSV to form a high aspect ratio TSV (paragraph 41).

However assuming arguendo, it cannot be interpreted as such.
It was known to provide intrinsic silicon with less than 1X10^12 atoms /cm^3 at 3X10^5 ohm-cm.
Thus it would have been obvious to one of ordinary skill in the art at the time of filing to provide an intrinsic  silicon less than 1X10^12 dopants and at least 10000 ohm-cm to optimize the  insulative properties

d.	As to claim 26 and 28, It is noted for both As and Phosphorous, both common dopants for silicon, at 1E14 the resistivity is about 44.
Thus it would have been obvious to one of ordinary skill in the art at the time of filing to provide the dopant as As or Phosphorous to provide a conventional low doped n-type silicon bulk substrate providing a cost benefit to device manufacturing.
e.	As to claim 29 recitation of “bulk” is not limiting bulk is a process limitation and does not define it structurally. Mergrant teaches bulk.
f.	As to claim 31 and 32, handle wafer are typically greater than 50 microns.
Thus it would have been obvious to one of ordinary skill in the art at the time of filing to provide the handle wafer of 50 microns or greater to use convention size substrate providing a cost benefit.
The top 0.02 to 0.5 microns can be considered the “electrically conductive” part.
Response to Arguments
6/15/2021 have been fully considered but they are not persuasive. Applicant asserts that Megrant does not teach the vias extending through 104 and thus not extending through intrinsic semiconductor. The examiner disagrees since the via passes through 204 which is also un-doped single crystalline Si.
Thus meeting the claim limitation.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 








Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW L REAMES whose telephone number is (571)272-2408.  The examiner can normally be reached on M-Th 6:00 am-4:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William F. Kraig can be reached on 571-272-8660.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MATTHEW L. REAMES/
Primary Examiner
Art Unit 2893



/MATTHEW L REAMES/Primary Examiner, Art Unit 2896